Citation Nr: 1431015	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to educational assistance under the provisions of 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2007 to April 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in Cleveland, Ohio, in July 2013.  A transcript of the hearing is associated with the Virtual VA paperless claims file.  


FINDINGS OF FACT

1.  The Veteran enlisted in the U.S. Army with obligated service for three years under the provisions of the Loan Repayment Program. 

2.  The Veteran received an honorable discharge after one year and 7 months of active service; the entire period is subject to the obligated service commitment of the Loan Repayment Program and is excluded from countable active service for the purposes of the Post 9/11 GI Bill.   


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met. 10 U.S.C.A. § 2171; 38 U.S.C.A § 3322 (West Supp. 2011); 38 C.F.R. §§ 21.1031, 21.1032, 21.9505, 21.9510 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 which apply to benefits under the provisions of 38 U.S.C.A. Chapter 33 (hereafter, the Post 9/11 GI Bill program). 38 C.F.R. § 21.9510.  The duty to notify is not invoked when a claim cannot be substantiated because there is no legal basis for the claim or the undisputed facts render the claimant ineligible for the benefit.  38 C.F.R. § 21.1031.  The duty to assist is not invoked when the claimant is not entitled to the benefit as a matter of law.  38 C.F.R. § 21.1032.  As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate his claim. Therefore the notice and assistance requirements are inapplicable.

The post-9/11 GI Bill provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001. The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.  Active duty does not include a period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109.  38 U.S.C.A. § 3322 (b); 38 C.F.R. § 21.9505(3)(iv).  

The provisions of the Department of Defense Education Loan Repayment Program for active duty enlisted members is set forth in 10 U.S.C.A. § 2171.  A member who fails to complete the period of service required to qualify for loan repayment is subject to repayment of the benefit.  An individual must contract for the LRP upon entry on active duty as a non-prior service accession for a three or more year term of service in the active force.  Active Army participants earn the first loan repayment after completion of a full year of active duty and additional payment for each full year thereafter.  Loan Repayment Program, U.S. Army Human Resources Command Information Paper (Mar. 20, 2012; available at www.hrc.army.mil (last visited Jul. 9, 2014).  

Service personnel records consist only of a Certificate of Release or Discharge from Active Duty (DD Form 214) showing that the Veteran served from August 2007 to April 2009.  The Veteran did not complete the first full term of service but received an honorable discharge.  

The RO received the Veteran's application for Post-9/11 GI Bill education assistance in November 2009.  In his application, the Veteran denied having any period of active duty that the Department of Defense counted for the purpose of repaying an education loan.  In January 2010, the RO granted benefits at the 70 percent rate based on the length of service. 

However, in April 2011, the RO received electronic information from the Department of Defense that showed that the Veteran was a participant in the Loan Repayment Program and that service from August 2007 to August 2010 was excluded from consideration as active duty for the purposes of Post 9/11 GI Bill benefit eligibility.  In April 2011, the RO revoked entitlement to the benefits based on this information. 

In a May 2011 notice of disagreement and during his July 2013 Board hearing, the Veteran acknowledged that his enlistment contract included a service obligation for the Loan Repayment Program.  He testified that the Department of Defense did not fulfill its obligation to repay any of his education loans without explanation and despite his submission of the necessary paperwork.  The Veteran acknowledged that he had not addressed the issue with the Department of Defense and needed to do so, but he contended that he should not be denied Post 9/11GI Bill benefits when he did not receive benefits from the Loan Repayment Program.   

Regrettably, the Board finds that the Veteran is not eligible for Post 9/11 GI Bill education assistance as a matter of law because evidence from the Department of Defense shows that his entire period of active duty service is excluded from consideration as active duty for this purpose.  Although the enlistment contract is not of record, the Veteran does not dispute that he enlisted under the provisions of the Loan Repayment Program and incurred the associated obligated service.  On its face, his record of service suggests that he was eligible for at least one payment following the completion of his first full year of active duty.  Even if VA were to obtain enlistment and Loan Repayment Program records to show whether payments were or were not made, the determination of whether the service obligation should be waived or nullified is a matter that the Veteran must address to the Department of Defense.  

Although the Board empathizes with the Veteran and is sympathetic to his situation, there simply is no legal basis to find him eligible for education assistance benefits under the Post 9/11 GI Bill. The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations. The Board is without authority to grant benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Veteran is not eligible for benefits under the Post-9/11 GI Bill.  The claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance under the provisions of 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill) is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


